x §§BED

tile 2 1 2012
v STATE OF VERMONT b
SUPERIOR COURT-ENVIRONMENTAL DIVISION VERMONT
SuPEmoR ooum' _
/ - } ENvmoNML-:NTAL Dms)oN' ~
vTowi'i of Huntington, } '
Plaintiff, } Docket No. 27-2-11 Vtec
} (Municipal Zoning`
v. } Enforcement Action)
} .
Rolinda Goodrich and . }
Gregory'Ha'rriman,' Defendants. } ,
, '}

_ Judgment Order .
This_Court held a'merits hearing in this matter on March 20, 2012 at the

-Chittenden Superior Court - Civil Division. Appearing at the trial Were Jarnes `F.
Carroll, Esq. and Edrnund W. Hansen, Zoning Administrator, on behalf of the Town of
I-luntington, Vermo_nt (“the Town”). Rolinda Goodrich and Gregory Harriman, the
named 'Defendants, appeared pro se. The 'Court conducted a site visit With the parties
on the afternoon prior to the trial, Which provided helpful context for the evidence
presented at trial. _ `

The property that is the subject of this municipal zoning enforcement

proceeding is located at 1553 Camel’s Hump Roacl in Huntington, Vermont. The
subject property is owned by both Defendants but of the two, only Defendan_t Goodrich
occupies the prbperty. The property consists of approximately -O.l6i acres and is
. located in the Rural Residential Zoning District. The Zoning Regu_lations for the Town
oi"l-Iuntington,.,:Ver_i'nont1 (“the Regulations”) provide vfor ab minimum lot size of live
acres in that District. Regulations § 3. 27(D D). "l`he parties jointly represented that
Defendants’ property is a pre- existing small lot.

Defendants’ property includes a mobile home, to Which one or both Defendants
have constructed several additions; four sheds; and a deck that stands independent of
the home. Many faltliough not all) of these additions and structures encroach into the
front yard setback established by the Regulations. See Regulations § 3.2(D).'

Defendarits’ property Was the subject of a prior notice of alleged zoning '

violation. As a result of that notice, Defendant Goodrich filed an appeal With the ToWn
of Huntington Developrnent Review Board (“the DRB”). She also submitted an

application for a variance from the front yard setback requirements for several of the

 

1 The Regulations were admitted at trial as Town Exliibit ll.

additions and structures on the property. As_a consequence, the DRB issued a
decision on September 4, 2010, a copy_of which was admitted at trial as Town Exhibit
9. The DRB granted Defendant Goodrich’s variance request, subject to several
conditions, including that De_fendant Goodrich must (l) remove a shed and deck patio
(identified as Structures 5 and 6 on a map attached to the DRB decision); and (2)
install a fence along the western, northern, and eastern boundaries of Defendants’ l
property No party appealed the DRB’ s decision.

When Defendant Goodrich failed to comply with the conditions l Of. the
September 4, 2010 DRB decision, and after a number of attempts by the Town of
`Huntin'gton Zoning Administrator (“the Administrator”) to compel Defendant Goodrich l
to comply with these conditions, the Administrator issued a notice of zoning violation §
(“NOV”) on November 30, 2010 to both Defendants. Neither Defendant filed a timely
appeal from this NOV. The Town thereafter filed and served each Defendant with the
complaint Which was the subjectof the current merits hearing In our previous Entry
Order of December 27, 201 1, the Court issued partial summary judgment to the Town 7
of Huntington, concluding that Defendants had violated the conditions~attach'e`d to
their variance approval and had undertaken land development without a valid zoning
permit. Thus, the only issue taken up at trial was the appropriate remedy and fines, if
any. v j _ n ' `

After the Court afforded all parties an opportunity to present evidence at the
March 20, 2012__merits hearing, the Court took a brief recess to deliberate `The Court
then returned to the courtroom and, With'the parties still in attendance, issued its
7 Findings of Fact and Conclusions of Law on the record. ln accordance with those '
Findings and Conclusions, the Court Orders as follows:

1. Defendant Goodrich shall immediately remove the shed and patio deck,
identified as Structures 5 and 6 on the site map attached to the September `
4, 2010 DRB decision (Exhibit 9) and dispose of all materials and contents
from such Structures off site. `

2. Defendan_t Goodrich shall immediately install a fence and landscaping along
or parallel to a portion of the northern boundary of Defendants’ property, as ~
depicted on Exhibit 12(K), which is a photo of the rear yard upon which
Defendant Goodrich wrote during the merits hearing

3. Defendant Goodrich shall immediately install a fence along or parallel to the
eastern boundary of Defendants’ property, unless she and the Town agree
that trees_, brushes, or other landscaping may replace the fencing on the
eastern boundary, due to ledge in the area making the installation of a fence
difficult or impossible If such an agreement is reached, it must be in

writing, signed by Defendant Goodrich and a Town representative, and filed
with the Court in this Docket. ` `

4. Defendant Goodrich shall pay a fine for the identified zoning violations of
$10.00 per day, running from the expiration of the cure period in the
November 30, 2010 NOV (i.e., January 1, 2011) through the date of trial
(March 20, 2012).' Because 445 days elapsed during that time period,
Defendant Goodrich shall pay the Town a total fine of $4,450.0(.`),2 subject to
paragraph 5, below. '

5. In the event that Defendant Goodrich shall complete all remedial site work
identified in paragraphs 1 through 3, above, within sixty (60) days of the
date that this Judgment Order. becomes final (i.e., after the applicable
appeal period expires or` any appeal taken becomes final), the fine due shall
be reduced to- $5.00 per day, thereby totaling $2,225.00.

6. All fines chargeable, due, and owing from Defendant Goodrich shall also be
chargeable, due, and owing from Defendant_ Harriman, except that such
fines shall be without recourse as to him personally, but only as to his
interest in.the subject property ` 7 ' '

Th_is concludes the current proceedings before this Court in this enforcement

action.

7 ` Done at Berlin, Vermont this 21st day of March-,. 2012.

\MM@T;W

Thomas S.\Durkin, Environmental Judge

 

2 Any post-judgment_iiiterest shall accrue at the legal rate of 12% per annum 9 V.S.A. § 4la

if §§

aj